DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a device comprising all limitations of the claims, specifically including but not limited to “a first isolation region adjacent the first fin and extending in the first direction, wherein the first isolation region physically contacts a sidewall of the first metal gate along the first direction, wherein the first metal gate extends a first distance along the second direction from the first isolation region to the first fin; and a second isolation region adjacent the second fin and extending in the first direction, wherein the second isolation region physically contacts a sidewall of the second metal gate along the first direction, wherein the second metal gate extends a second distance along the second direction from the second isolation region to the second fin, wherein the second distance is different from the first distance” of Claim 1, “an isolation structure between the first fin and the second fin, wherein the isolation structure physically and electrically isolates the first gate structure from the second gate structure, wherein the first gate structure and the second gate structure physically contact the isolation structure, wherein the isolation structure is a first distance from the first fin and a second distance from the second fin, wherein the first distance is different from the second distance” of Claim 10, and “an isolation region extending between the first semiconductor fin and the second semiconductor fin and between the third semiconductor fin and the fourth semiconductor fin, wherein the isolation region separates the first portion of the first gate structure from the second portion of the first gate structure and separates the first portion of the second gate structure from the second portion of the second gate structure” of Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US Patent No. 9,508,727) teaches four FinFET devices with an isolation region between them inside a gate which is shared between the devices, but does not teach the specific requirements of the claims.
Huang et al. (US Patent No. 8,809,139) teaches four FinFET devices with an isolation region between them inside a gate which is shared between the devices, but does not teach the specific requirements of the claims.
Wu et al. (US Patent Application Publication No. 2015/0340501) teaches isolation structures included in gate lines of FinFET devices, but does not teach the specific requirements of the claims.
Bai et al. (US Patent Application Publication No. 2016/0181425) teaches isolation structures included in gate lines of FinFET devices, but does not teach the specific requirements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891